Concurring Opinion by
Price, J.:
I must respectfully disagree with the Majority’s rationale. The case law concerning appeals nunc pro tunc from compulsory arbitration is rapidly complicating this area of jurisprudence. Our courts have stated: “[i]t is settled law that the mere appeal of one defendant in compulsory arbitration is of no avail to another defendant, so that a judgment entered after the lapse of appeal time will not be opened or stricken.” Fante v. Philadelphia Transportation Company, 222 Pa. Superior Ct. 276, 277, 294 A.2d 776 (1972). However, this general rule is weakened by exceptions developed on a case by case basis. These exceptions have been less than clear, leading to uncertain results. This method is not calculated to promote uniformity nor to insure equal and fair treat*124ment for all. I believe a far better approach would be to establish the rule that an appeal by one party from compulsory arbitration acts as an appeal by all parties on all issues.
A review of the record indicates that appellee-plaintiff brought suit for damages against the City of Pittsburgh (City) and Harry E. Stockline, a City employee. The complaint arose when appellee’s car was struck by a City truck attempting to make a U-turn. The truck was driven by Stockline. The case was submitted to arbitration and on April 22, 1974, appellee received an award for $6,000 against both defendants. Subsequently, an appeal was filed by the City, but no appeal was filed for Harry E. Stockline. On May 17, 1974, judgment was entered on the award for appellee-plaintiff against defendant Stock-line. An unfiled petition to vacate judgment and for leave to appeal nunc pro tunc was then presented to the court by defendant Stockline. The lower court denied the petition, and defendant then filed his petition and appealed.
As indicated above, the decisions to date have tended to look with disfavor upon defendants who have not appealed within the statutory period, but who nevertheless base their right to be joined in a trial de novo on the fact that another defendant has perfected his appeal. The courts have largely refused to accept the notion that an appeal by one party acts as an appeal by all parties. See Delmarmol v. Fidelity and Deposit Company of Maryland, 225 Pa. Superior Ct. 90, 310 A.2d 363 (1973); Fante v. Philadelphia Transportation Company, supra; Flouders v. Foster, 212 Pa. Superior Ct. 418, 243 A.2d 146 (1968); Romanovich v. Hilferty, 212 Pa. Superior Ct. 570, 245 A.2d 701 (1968); Klugman v. Gimbel Brothers, Inc., 198 Pa. Superior Ct. 268, 182 A.2d 223 (1962).
Notwithstanding the general rule, this court has stated the very broad exception that appeals by one of several defendants will operate as appeals by all defendants where it appears that this was the intention of the *125appealing party, See Leinwand v. John Wanamaker of Philadelphia, Inc., 226 Pa. Superior Ct. 251, 312 A.2d 72 (1973). Even the ease of Flouders v. Foster, supra, which refused to allow the single appeal to operate for the benefit of all defendants, recognized this exception. The reasons given by the Flouders court for not applying the exception are inapposite to the present case. The court there stated that there was nothing in the record which even suggested the appeal was for all defendants and the non-appealing defendant waited more than two years to complain about the judgment entered against it.
In the instant case, the complaint against the City was based on the theory of respondeat superior, and counsel for the City also represented defendant Stockline. Under such circumstances, it is reasonable to conclude that the appeal was intended for both defendants. Also, defendant Stockline, through the City’s attorneys, presented a timely petition to vacate the judgment and file an appeal nunc pro tunc. These facts should bring the present case within the ambit of the general exception.
In addition, this court allowed the appeal of a defendant to operate also as an appeal by additional defendant in Hammerman v. Lee, 207 Pa. Superior Ct. 370, 217 A.2d 853 (1966). In that case, the plaintiff’s judgment, entered against the additional defendant who failed to file a timely appeal, was stricken. The various defendants filed an affidavit stating that their intention was that the single appeal would operate as to all of them and that additional defendant had paid one half the appeal costs. In addition, the court determined that the appeal must apply to all because the arbitrators’ finding of joint and several liability was adverse to defendants’ contention that additional defendant was solely liable.
In Portock v. Philadelphia Transportation Company, 203 Pa. Superior Ct. 385, 198 A.2d 617 (1964), this court also allowed a single appeal to operate for the benefit of all defendants. The court based its decision on an interpre*126tation of Rule VI B of the Arbitration Rules of the County Court of Philadelphia which provides that appeals from the Board of Arbitrators shall be de novo, interpreting that to mean that the parties shall be the same as they were in the original case and that the case shall be tried anew by the court on appeal. This court reasoned that since a timely appeal has been filed, the judgment in favor of additional defendant never became final.
These cases point out the problems facing our courts when we deal with this type of appeal from compulsory arbitration. We should not condone and support practices which are unnecessarily confusing and inconsistent. A change to a system wherein one timely appeal from a compulsory arbitration award includes all parties and issues in the appeal would not work a hardship on any party. All involved would get their “day in court,” and all issues would be reviewed by the court on appeal. Any time one party makes a timely appeal from a compulsory arbitration award, the result should be a trial de novo involving all parties.
As does the Majority of the court, in the instant case, I too would reverse the order of the lower court and allow the appeal to apply to all parties.